--------------------------------------------------------------------------------

 

 

DATE APRIL 1ST 2009

 

 

 

(1) CLENERGEN INDIA PRIVATE LIMITED

AND

(2) IJM CONSTRUCTIONS

 

 

 

 


BIOMASS SUPPLY AGREEMENT




--------------------------------------------------------------------------------

AGREEMENT is made on April 1st 2009


BETWEEN:-

(1)

CLENERGEN INDIA PRIVATE LIMITED a Company registered in Tamilnadu, India
("CUSTOMER ");

 

 

(2)

IJM CONSTRUCTIONS a Company registered in Tamilnadu India ("SUPPLIER");

All Biomass and Services are supplied subject to Customer’s standard terms end
conditions detailed below (this ‘Agreement’). Without limitation, signing for
and/or accepting the Biomass shall signify acceptance of this Agreement. To the
extent of any inconsistency between this Agreement and any other agreement
signed by duly authorised representatives of CUSTOMER and SUPPLIER, the terms of
the latter agreement shall apply.

DEFINITIONS in this Agreement

‘CUSTOMER’ means the purchaser of the Biomass and Services offered by SUPPLIER.
‘Premises’ means the premises of the SUPPLIER (including but not limited to
installations, facilities, storage and equipment).

'Biomass' means Prosopis Juliflora wood biomass (no more than 2 feet in length)
for use as a feedstock for gasification and production of syngas as an energy
source for generating electricity.

PAYMENT TERMS

Payment for Biomass shall be due in accordance with the payment terms agreed by
SUPPLIER and CUSTOMER which are confirmed on the invoice. Payment shall be made
by direct debit unless otherwise agreed by SUPPLIER.

Interest is payable to the SUPPLIER at the rate of 4% above the prime lending
rate for the time being of State Bank of India in respect of all sums which
remain unpaid to SUPPLIER after the due date for payment

CREDIT LIMIT & SECURITY

CUSTOMER will notify to the SUPPLIER in writing the Ievel of its credit limit
(inclusive of VAT) ("the Credit Limit"). CUSTOMER agrees to provide an advance
payment equal to the cost of receiving 16,000 tones of Biomass. SUPPLIER agrees
to provide certain bankers guarantees that warrant the company is able to meet
its contractual obligations as set out in this Agreement.

--------------------------------------------------------------------------------

PRICES

The price of the biomass will be Indian Rupees Two Thousand Five Hundreds only
(INR 2500) per tone delivered at site of Customer. Such price represents the
delivered price at the site of the Power plant storage facilities and excludes
grinding, charges. SUPPLIER will be entitled to an escalation clause of 5% per
annum commencing from year two onwards.

TAXES

Prices charged by SUPPLIER are exclusive of VAT but inclusive of all other
taxes, imports and duties leviable by any fiscal authority in the country of
origin, subject to any changes in taxes, imports and duties as detailed in the
Force Majeure Clause.

The CUSTOMER warrants and undertakes that the Biomass supplied under this
Agreement will not be used in contravention of the Customs and Excise Management
Act 1979 or of any amending or substituting legislation in relation to either
such act.

QUALITY

Any Biomass shall conform to any specification or description set out in
SUPPLIER literature published in relation thereto as current from time to time.
Biomass will be fit for the purpose set out in such literature and not for any
other purpose whatsoever.

QUANTITY

The CUSTOMER agrees to purchase a minimum of 100,000 tones of biomass per annum
commencing year 2010 for a period of up to 3 years with the quantity on order
for each period of 6 months confirmed in writing by Customer to Supplier 30 days
prior to the commencement of the 6 month period. 8000 tones of biomass will be
supplied on a monthly basis, with pick up scheduled on a regular basis
throughout the month as mutually agreed upon between the CUSTOMER and the
SUPPLIER. At all times, an inventory of 8000 tones will be maintained at the
CUSTOMERS storage center.

SUPPLIER will ensure that the CUSTOMER’s power plant will have sufficient
biomass to run at full capacity at all times for the duration of the contract.

MEASUREMENT

SUPPLIER shall be responsible for measurement of the quantity of Biomass
delivered for the purposes of preparing accounts, which shall be conclusive and
binding in the absence of manifest error on the part of SUPPLIER. CUSTOMER is
entitled to be represented at the taking of measurements for bulk deliveries if
it so requests. Each truckload of biomass will be supplied with a Weighman’s
slip detailing the weight of the biomass being delivered. CUSTOMER will be
responsible to provide designated personnel to be present at the weigh stations
in order to verify the amount.

--------------------------------------------------------------------------------

DELIVERY

Biomass shall be delivered to CUSTOMER or procured to be delivered on the days,
between hours and in loads of minimum and/or maximum quantity as may from time
to time be reasonably prescribed by SUPPLIER, and CUSTOMER shall request
deliveries under this Agreement accordingly and shall allow reasonable time for
SUPPLIER to deliver. All deliveries will be assigned to a specific location for
pick up by the CUSTOMER, of which such location will be within 5km from the
source where the biomass is produced.

CUSTOMER warrants and undertakes to provide suitable facilities to allow safe
pick up. The cost of uplifts requested by CUSTOMER or caused by CUSTOMER’s
default may be charged to CUSTOMER.

BIOMASS DISCREPANCY

In the event of missing consignments, short delivery or damage SUPPLIER will
investigate the circumstances if:

In the case of damage to Biomass CUSTOMER notifies SUPPLIER in writing within 10
days of receipt quoting the delivery quantity and weight note and/or in the case
of short deliver or non-receipt CUSTOMER notifies SUPPLIER in writing within 10
days of the delivery note of the consignment concerned. SUPPLIER will not be
liable to rectify damaged Biomass/short deliveries notified outside the time
limits referred to above

RISK AND TITLE

Title to Biomass supplied shall pass to CUSTOMER on delivery.

HEALTH, SAFETY AND ENVIRONMENT

SUPPLIER is committed to the promotion of health and safety and to proper regard
for the environment in respect of all its activities. SUPPLIER issues health and
safety data sheets for Biomass and CUSTOMER shall be responsible for ensuring
that its employees, contractors and clients s read and observe all instructions
and recommendations. Replacement health and safety data sheets may be obtained
by writing to SUPPLIER at the address set out at the beginning of this Agreement
or at such address as SUPPLIER may notify the CUSTOMER from time to time.

CUSTOMER shall ensure that all installations and equipment used with Biomass are
set up, maintained and operated in such manner to avoid accidents which could
hove reasonably been anticipated and shall do everything necessary to prevent
Biomass, used or unused, causing harm the environment. CUSTOMER is required to
co-operate so far as it can reasonably, with SUPPLIER in implementing measures
designed to improve health, safety and environmental performance.

FORCE MAJEURE

--------------------------------------------------------------------------------

Neither SUPPLIER or the CUSTOMER shall be responsible for any failure to fulfil
any term of this Agreement if fulfillment has been delayed, hindered or
prevented by any circumstance, which is not within the reasonable control of
SUPPLIER or the CUSTOMER as the case may be including, without limitation, any
(or the apprehension of any) strike, lockout or labour dispute to which SUPPLIER
or the CUSTOMER is or may be a party (whether or not the settlement thereof
shall be at the discretion of the party in question) or any Government order or
restriction or compliance with any order or request of any national
supra-national, provincial, port on any other public authority or any person
purporting to act for such authority or by failure, total or in part of any of
SUPPLIER’s or SUPPLIERS existing or contemplated sources of supply of the
Biomass or any of them or the means of delivery thereof howsoever such failure
is caused.

If by reason of any such circumstances or by failure as aforesaid the
availability from any of SUPPLIER’s or SUPPLIERS sources at contemplated sources
of supply (wherever situated) of the Biomass the supply is so curtailed or
interfered with as either to delay or hinder SUPPLIER in or to prevent SUPPLIER
from supplying the quantity of the Biomass then SUPPLIER shall be at liberty to
withhold reduce or suspend deliveries under this Agreement to such extent as
SUPPLIER may in its absolute discretion think fit and SUPPLIER shall not be
bound to acquire by purchase or otherwise additional quantities from other
Suppliers.

SUPPLIER reserves the right to increase the price charged for any Biomass
(whether the price was originally determined by reference to SUPPLIER’s prices
or separately agreed in writing) if there is any increase in the costs incurred
or to be incurred by SUPPLIER in making the relevant supply due to factors which
are beyond the control of SUPPLIER. These factors include without limitation any
increased taxes, duties, the making of any law, order by-law or other
regulation, the occrurrence of any currency fluctuation oflectin9 the cost of
any imported items.

CONSEQUENTIAL LOSS

SUPPLIER shall have no liability for any indirect or consequential losses or
expenses suffered at incurred by CUSTOMER in connection with the supply of the
Biomass including but not limited to loss of anticipated profits, goodwill,
reputation, business receipts or contracts or losses or expenses resulting from
third party claims.

TERMINATION

Without prejudice to any other rights or remedies Customer shall be entitled to
terminate this Agreement summarily on written notice or SUPPLIER shall be
entitled to suspend deliveries or vary the stipulated method of payment if
CUSTOMER breaches any of its obligations under this Agreement.

0n termination of this Agreement all sums owed to SUPPLIER shall be deemed
immediately due and payable

NOTICES

Any notice shall be sufficiently given if sent by first class prepaid post,
registered post, recorded delivery or facsimile transmission to the other party
and shall be deemed received

--------------------------------------------------------------------------------

on the next postal delivery day except for facsimile transmission which shall be
deemed received on successful transmission evidenced by the senders printed
transmission report.

AMENDMENT OR MODIFICATION

No amendment or modification of any of the provisions of this Agreement, or the
rights or obligations of the parties shall be valid unless it is agreed in
writing by each of the parties, and specifically refers to this Agreement.

SEVERABILITY

Any provision of this Agreement which is held to be void, illegal or
unenforceable shall not affect any other provision of this Agreement

APPLICABLE LAW

This Agreement shall be interpreted in accordance with Laws of India and the
parties submit to the exclusive jurisdiction of the Courts of India.

(The rest of this page has been intentionally left blank)

--------------------------------------------------------------------------------

 

Agreed to and accepted this first day of April 2009.

By and on behalf of the CUSTOMER:

____________________________
Mark LM Quinn
Director
Clenergen India Private Limited

By and on behalf of the SUPPLIER:

____________________________
James Moni
Director
IJM Constructions


--------------------------------------------------------------------------------